Title: To George Washington from Peter Legaux, 26 January 1791
From: Legaux, Peter
To: Washington, George



Sir
Spring Mill [Pa.] Januy 26th 1791

In July 1787 Your Excellency honored me with a Visit, and encouraged me to proceed in my attempt to bring the Culture of the Vine to perfection in this Country—To this Employment I have devoted all my time; but at the very moment I am about reaping the benefit of my Labor and Industry, and on the point of succeeding in my Attempt, I find myself so situated, that without assistance I shall be obliged to abandon my Enterprize, the Success of which would materially benefit the United States.
The Love which Your Excel⟨len⟩cy bears to this Country, emboldens me to request a favor, which if I obtain will not only qreatly benefit me, but be of lasting advantage to these States.
No one here (at a distance from my native Country, Family, and Fortune) can with as much ease as Your Excellency, confer

this Favor. But it is first necessary that I should prove by the inclosed, that I am not an adventurer, that would impose upon Your Excellency, but an honest Man, who is endeavouring to render himself serviceable to that part of the World which he inhabits.
On the 2d February 1786 I bought in Partnership with Mr Samuel Merian, a Native of Switzerland ⟨&⟩ Merchant in Philadelphia, a Farm belonging to Major Augustine Prevost for the sum of £3300, payable in five years and in three payments—My funds having been employed, part upon the first payments, and the remainder in Improvements upon the Estate, vizt, a Ferry, Lime Kiln, Saw-Mill, Outhouses, and my Partner having disappointed my expectations, in not furnishing on his part his stipulated portion of funds; I was consequently obliged to sell him my Farm, and to take such arrangements as are elucidated in the annexed Agreement of the 30th May 1789.
Now this purchaser, Mr Samuel Merian has failed in the fulfillment of his second Engagements, and finds it even out of his power to make good his promises—This Farm is one of the finest in Pennsylvania, at the distance of 13 miles from Philadelphia, and might suit Your Excellency as a Country Seat while Congress is in Session; if once put into good Order, might be made very productive—This Estate is now liable to be sold by the Sheriff for about £1700 or £1800 Pennsylvania Currency, the sum due to Major Prevost.
If this farm is sold by the Sheriff, and I should not find it in my power to purchase it, I shall loose all the advantages that I might enjoy; shall be obliged to give it up, and abandon all the Improvements towards the Cultivation of the Vine, which already promises Success, and shall have irrecoverably lost the Sum expended on those Improvements.
I can however purchase, having the best founded hopes that I shall have Supplies from Europe; but it is necessary to realize those hopes here, which would require time to effect—I am in expectation of Supplies from my family; but the fear of their coming too late, if the Sale is immediate and for ready money, induces me to take the liberty of communicating to Your Excellency, the critical Situation of my Affairs, and to beg your assistance, should my funds not arrive in time to extricate myself from my Difficulties.

The inclosed Advertisement will serve to give your Excellency, an Idea of the value of the Estate, which would well suit an industrious person in easy circumstances.
I am far from endeavouring to speculate by an advantageous Bargain in the purchase of that Estate my only wish is to retain the advantages I might derive from my Improvements in the cultivation of the vine, were they carried to perfection—and to carry on my plan upon a larger Scale, by adding 30 Acres to my first Vineyard out of Land which is yet covered with wood; but is preferable in point of Soil and Exposition to that Your Excellency saw, and from which the wood would be sufficient to pay the Sum due to Mr Prevost.
The Result of my Improvement in the cultivation of the vine, has hitherto answered my most sanguine expectation—I hope, if I should remain on the Estate, to be able to shew a Specimen of American Wine next fall and a much larger quantity the following years.
I should think myself happy if Your Excellency would either purchase this Estate, and grant me the liberty of carrying on my Improvements under the direction of Your Excellency—or that your Excellency could advance the sum to enable me to make the purchase upon Mortgage on said Estate, until I should receive the funds I expect from my friends in Europe.
One of the two favors I earnestly request of Your Excellency—And on Your Excellency’s Goodness I depend for forgiveness of this bold request—And in Your Excellency’s Patriotism I trust for a favorable Answer hoping that the Country who owes her liberty to Your Excellency’s Wisdom and military Talents, will owe her wine to Your Generosity.
The will of Your Excellency will be my Rule, as it always was grounded on principles of Wisdom and propriety, and a constant aim at the public Good—I am with profound Respect Your Excellency’s most humble & obedt Servt

P. Legaux


P.S. The Bearer Mr Benjamin Nones will receive any answer Your Excellency may be pleased to honor me with.

